 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,        )                  Case No. 19CR1016-H
                                      )
10                   Plaintiff,       )
                                      )                  Booking No. 74036-298
11               v.                   )
                                      )
                                      )                  JUDGMENT AND ORDER
12   ALONDRA JOMARA ANGULO-REYES (2), )
                                      )                  OF DISMISSAL
13                   Defendant.       )
                                      )
14                                    )
15
16         Based upon the motion of the United States, the Court grants the government’s
17   motion to dismiss without prejudice the Information in the above entitled case against
18   defendant Alondra Jomara Angulo-Reyes. The defendant is hereby discharged as to this
19   case only.
20         IT IS SO ORDERED AND ADJUDGED.
21
22         DATED: April 16, 2019           ________________________________
                                           HONORABLE MARILYN L. HUFF
23
                                           UNITED STATES DISTRICT JUDGE
24
25
26
27
28
                                              -1-
